PER CURIAM.
Appellant, on an indictment for first degree murder, was found guilty of second degree murder. He appealed and the judgment and sentence were affirmed by this court. See Carter v. State, Fla.App., 263 So.2d 851. The cause is now before this court on a denial without hearing of appellant’s motion to vacate judgment and sentence pursuant to Rule 3.850, Florida Rules of Criminal Procedure, 33 F.S.A.
Appellant contends that (1) he was denied effective assistance of counsel, (2) he was denied a constitutionally fair trial in that the trial judge allowed into evidence inculpatory statements obtained from appellant in violation of his juvenile rights and his Miranda rights, and (3) that he was denied a constitutionally fair trial in that the trial judge did not order certain alleged inflammatory remarks by the prosecuting attorney in his closing argument stricken from the record.
As to Point One, appellant has made numerous statements of conclusions but has failed to allege sufficient facts to support his conclusion that he was denied effective assistance of counsel. An examination of the record in this court on appellant’s direct appeal reveals that Points Two and Three were raised in the assignments of error and Point Two was argued in the briefs. The order of the trial court denying appellant’s motion to vacate judgment and sentence is affirmed. See Peterson v. State, Fla.App., 237 So.2d 223; Potts v. State, Fla.App., 242 So.2d 729; State v. Barton, Fla., 194 So.2d 241; House v. State, Fla.App., 199 So.2d 134.
SPECTOR, Acting C. J., and McCORD and BOYER, JJ., concur.